DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 2/16/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Status
Claims 1-21 stand rejected. Claims 1-21 are pending.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant argues the drawing objections on Pg8Pr2 by further attempting to identify the numerals in the figures to the missing components. The Examiner respectfully disagrees, and notes that the items identified within Applicant’s remarks are not reflected in the original disclosure. For Example, the original disclosure .

Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant further argues on Pg9-Pg11Pr1 that “Doyen teaches away from providing the water collecting grooves…as it is contrary to the teaching of Doyen.” And further points to par. [72 and 93]. The Examiner respectfully disagrees. Doyen par. [93] indicates that the surface layers 111 and 112 are made sufficiently smooth. This does not, however, indicate that the membrane surfaces 12 and 13 must be smooth. Similarly, par. [72] indicates that the interface between the outer surface layers 111,112 and filtering layers 12,13 are substantially flat. This also does not indicate that the membrane surface 12 and 13 must be flat. Therefore, Doyen is not seen to be teaching away from the modification, as Okawa would be able to provide a smooth surface. Additionally, a rounded surface is also able to be smooth. 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the planar membrane cartridge being smooth) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg11Pr2 that “there would be no motivation for one of ordinary skill in the art to modify and/or combine.” Due to the drainage compartment provided by Doyen’s membrane. The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, par. [10] of Doyen clearly indicates that within filtration (membrane) layers, there are typically premade or pre-formed prior to stacking on the support or backing structure. The liquid that flows across the membrane causes solid particles and other impurities to stick at the outside of the membrane, thereby creating a so-called cake layer, which prevents other liquid to easily pass through.
Thus, Okawa’s utilization of embossed protrusions to allow for water flowing in the system to be passed through a route that is formed in a lateral direction, for collecting the filtered water, between the surface of the membrane cartridge and the filtration membrane (See Okawa par. [34]).

Applicant argues on Pg12Pr2 that the “claims do not recite that the embossment extends to the top.”. The Examiner notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “spacer boss”, “third embossment”, “fourth embossment”, “first/second distribution manifold”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Okawa et al. (US2010/0243552; hereinafter “Okawa”) and further in view of Mashiro et al. (JPH09299951; hereinafter “Mashiro”. Machine translation is provided and further claim mapped to.).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 1-10, 12, and 14, Doyen discloses a planar membrane cartridge, comprising a support and a semi-permeable membrane layer (See Doyen Fig. 1/6, par. [43, 52, 88-90]; outer surfaces 111 and 112 have through openings 115. Support structure 11 and that has through-openings 115. Support 61 with membrane layer 62.), the support comprising: 
A) a first layer attached to a second layer and defining a front face and a back face of the support respectively (See Doyen Fig. 2/6, par. [68-69, 88]; membrane layers 12 and 13 on the top and bottom. Support structure 61 contains layers 618);
B) each of the first layer and the second layer comprising a central area portion and an edge area portion enclosing the central area portion (See Doyen Fig. 3/6, par. [75, 88]; edges 151-154 are around the center of the filter element 60. Layers 618 on the top and bottom of the support structure 61.); 
C) wherein the central area portion of either one or both of the first layer and the second layer is porous and covered by the semi-permeable membrane layer (See Doyen Fig. 3; center of the filter is porous through the holes of the membrane layer 12/13, and covers the entire layer. i.e. spans across the surface), wherein the semi-permeable membrane layer is attached to the respective first layer and second layer (See Doyen Fig. 3/6, par. [104]; The membrane layer 13 on the back sides of the membrane are symmetrical to the top side of the membrane layer [12, 52, 62]. And further is attached to the surfaces 111/112. See Doyen Fig. 1-3, 6; filtering membrane 12/13 cover the center. Membrane layer 62.);
D) wherein the central area portion of the first layer comprises a first embossment protruding from the edge area portion of the first layer, wherein the central area defines a fluid compartment between the first layer and the second layer (See Doyen Fig. 1/3, par. [48]; the support has a channel 114. The channel 114 extends from the top to the bottom of the filter as well as the side of the edges 151-154.), wherein the edge area portions of the first layer and the second layer are attached to form a seal of the fluid compartment (See Doyen Fig. 3, par. [75]; edges 151-154 are fluid tightly sealed.); 
E) wherein each of the first layer and the second layer comprises a channel area portion spaced apart from the central area portion and being surrounded by the edge area portion (See Doyen Fig. 1/3/6, par. [48, 88]; the support has a channel 114 that extends from the top to the bottom of the filter. Additionally, there are channels 114 that are parallel to edges 151/153, and are not toward the center of the filtering layer 12. Fig. 6; contains through openings 615.)
G) wherein the respective back faces of the first layer and the second layer touch against each other in the edge area portion (See Doyen par. [110]; post processing steps further include sealing of the membrane layers at the edges and sealing or framing the support structure. Par. [75-77], Fig. 1-3; membrane layers 12/13 are porous throughout and do not require any additional anchoring means such as weld seams, except for the edge regions of the filter element 10. Seam 123 is thus created.).  
Doyen does not disclosed D) a first embossment protruding from the edge area portion of the first layer, and F) wherein the channel area portion of at least one of the first layer and the second layer comprises a second embossment protruding from the edge area portion of the respective one of the first layer and the second layer, wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion, and wherein the second embossment defines an internal channel between the first layer and the second layer which is isolated from the fluid compartment by the edge area portion.
However, Doyen discloses that the planar surface filter membrane normally has liquid flowing across the membrane and causes solid particles and other impurities to stick at the outside of the membrane, thereby creating a so-called cake layer, which prevents other liquid to easily pass through (See Doyen par. [10]).
Okawa relates to the prior art by relating to a membrane separation apparatus used in wastewater treatment, and further discloses utilizing a membrane in a membrane cartridge with a main body and a multiplicity of water collecting grooves (or a multiplicity of embossed protrusions) that are formed in a lateral direction for collecting the filtered water (See Okawa par. [33-34]; a route 44 is formed to communicate with the passage 43, thereby filtered water flowing in the liquid passing route formed between the surface of the membrane cartridge main body part 1 and the filtration membrane 2 is guided into the passage 43 by way of route 44). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the Doyen’s membrane cartridge with Okawa’s multiplicity water collecting grooves or a multiplicity of embossed protrusions, in order to form a lateral direction for collecting the filtered water (See Okawa par. [33]), since Doyen indicates that a cake layer is formed on the membrane surface, preventing easy passage for other liquids (See Doyan par. [10]). The multiplicity of embossed protrusions thereby allow filtered water flowing in the system to be passed through a route that is formed between the surface of the membrane cartridge and the filtration membrane (See Okawa par. [34]). Thus, the combination’s utilizations of multiple embossed protrusions generate a plurality of embossment that extends past the edge of the membrane. 
The combination of Doyen and Okawa further does not disclose F) wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion, and wherein the embossment defines an internal channel between the first layer and the second layer which is isolated from the fluid compartment by the edge area portion.
Mashiro relates to the prior art by indicating a flat membrane in a lateral direction that has cake layers on the membrane, and further discloses that it is difficult to allow air bubbles to enter between the membranes when there is cake adhered on the membrane surface (See Mashiro par. [6]). Mashiro further suggests supplying air between the membranes by providing an air diffusing section below the flat membrane itself, and on both sides of the flat membrane having the air diffusing sections (See Mashiro par. [6-7, 9], Fig. 1-4; air supply port 43 adds air through a channel area that is internal between the first layer and the second layer and is isolated from the fluid compartment by the edge). The usage of the flexible flat membrane allows efficient removal of cake on the membrane surface, and continue efficient filtration for a long time, which allows for less clogging (See Mashiro par. [2,6]). Furthermore, the tubing 12 near the top of the frame 18 contains a permeate outlet 29 that is fluidically connected to the tubing 12 that extends below the central portion of the flat membrane 11 in the Z-axis (See Mashiro Fig. 1-5, par. [26]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide  the combination’s planar (i.e. flat) filter membrane that has liquid flowing across the membrane which eventually causes a cake layer to form (See Doyen par. [10]), with Mashiro’s flat membrane and supply of air between the membranes (i.e. air supplied through a channel) (See Mashiro par. [6-7];), in order to allow efficient removal of cake on the membrane surface, and continue efficient filtration for a long time, which allows for less clogging (See Mashiro par. [2,6]). Since Doyen indicates that the cake layer needs to be removed at regular intervals in order to avoid reducing the flow rate too much (See Doyen par. [10-11]), while Mashiro indicates that it is difficult to allow air bubbles to enter between the membranes when there is cake adhered on the membrane surface (See Mashiro par. [6]). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The planar membrane cartridge of claim 1, wherein the central area portions of the first layer and the second layer comprise symmetrical embossments forming the fluid compartment and the internal channel (See Doyen Fig. 3; channel 114 are symmetrical from the top and bottom.).
Claim 3: The planar membrane cartridge of claim 1, wherein the central area portions of the first layer and the second layer are porous and wherein a second semi-permeable membrane layer is attached to the other one of the first layer and the second layer and covers the respective central area portion (See Doyen Fig. 1/6, par. [88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center.).
Claim 4: The planar membrane cartridge of claim 1, wherein at least one of the first layer and the second layer is made of a nonporous polymer sheet, wherein the nonporous polymer sheet is made porous by through openings through the polymer sheet in the central area portion (See Doyen par. [78]; thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 5: The planar membrane cartridge of claim 1, wherein the edge area portion of the first layer comprises an inner edge area portion surrounding the respective central area portion and an outer edge area portion surrounding the inner edge area portion, wherein the inner edge area portion and the outer edge area portion are coplanar, wherein the respective channel area portion is intermediate the inner edge area portion and the outer edge area portion (See Doyen Fig. 3, par. [74-75]; the edges 151-154 have an inner portion along seam 123, and an outer portion that is the outer edge of the filter. The edges are on the same plane as each other, and outlet pipe 14 crosses between the two, i.e. intermediate. See Mashiro Fig. 2/6, par. [10]; air supply port 43/44 is on the edges which is sealed around).
Claim 6: The planar membrane cartridge of claim 1, wherein the channel area portion of the first layer and the second layer are free from covering by the semi-permeable membrane layer (See Mashiro Fig. 2/6; air supply 43/44 do not cover the membranes of 25/26).
Claim 7: The planar membrane cartridge of claim 6, wherein the first layer comprises at least one through opening in the channel area portion (See Mashiro Fig. 2-6; channel 43 must have some opening for air supply to flow through).
Claim 8: The planar membrane cartridge of claim 1, wherein the first layer has a thickness smaller than or equal to 2 mm (See Doyen Fig. 2/6, par. [94, 97]; sheet 618 has a thickness between 50-250 µm. surface layers 111/112 is smaller than 1000 µm).
Claim 9: The planar membrane cartridge of claim 1, comprising a reinforcement extending between the first layer and the second layer within the fluid compartment (See Doyen par. [79, 89], Fig. 2; spacing members 113 extending between the top and bottom layer. Vertical support structure 61.).
Claim 10: The planar membrane cartridge of claim 9, wherein the reinforcement is a corrugated polymer sheet attached to the first layer and to the second layer (See Doyen Fig. 4, par. [79]; support structure may be X-shaped 434).
Claim 12: The planar membrane cartridge of claim 1, wherein each of the fluid compartment and the internal channel comprises a fluid communication port (See Mashiro Fig. 2/6, par. [9]; extract outlet 29).
Claim 14: A filtration module, comprising: a stacked arrangement of a plurality of planar membrane cartridges of claim 12.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Okawa et al. (US2010/0243552; hereinafter “Okawa”) and Mashiro et al. (JPH09299951; hereinafter “Mashiro”. Machine translation is provided and further claim mapped to.), as applied to claim 1 above, and further in view of Sawant et al. (US2016/0310902; hereinafter “Sawant”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 11, the combination of Doyen, Okawa, and Mashiro discloses the planar membrane cartridge of claim 1 (See combination supra). The combination does not disclose comprising a first spacer boss arranged on the front face in the edge area portion and a corresponding member arranged on the back face at a location corresponding to the first spacer boss, wherein the first spacer boss and the corresponding member comprise cooperating snap fit connectors.
The combination does however, indicate utilizing a stacked membrane configuration (See Mashiro par. [6], Fig. 2/6; plurality of flat membranes).
However, Sawant indicates a stacked membrane structure that utilizes spacers in-between the stacked membranes (See Sawant abstract, par. [3, 27]). Sawant indicates that utilizing a spacer between membranes provides flow channels between them (See Sawant par. [3]). When the spacers are placed on top of each other, a gap is formed between the membrane support sections, which further helps prevent leaks to the outside of a stack (See Sawant par. [27]). Furthermore, the spacers may be snap fit (See Sawant par. [7]), which allows the stack to be assembled more easily (See Sawant par. [27]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s plurality of filter membranes that are stacked together, with Sawant’s utilization of spacers between a stacked membrane structure that further are snap fitting to allow the stack to be assembled more easily (See Sawant par. [27]), while giving a gap between the membranes to provides flow channels between them (See Sawant par. [3]), and further helps prevent leaks to the outside of a stack (See Sawant par. [27]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Mashiro et al. (JPH09299951; hereinafter “Mashiro”. Machine translation is provided and further claim mapped to.) and Okawa et al. (US2010/0243552; hereinafter “Okawa”), as applied to claim 12 above, and further in view of Ishikawa et al. (US2011/0163025; hereinafter “Ishikawa”).
Applicant’s claims are directed toward an apparatus. 
Regarding claim 13, the combination of Doyen, Okawa, and Mashiro discloses the planar membrane cartridge of claim 12 (See combination supra). The combination does not disclose wherein the central area portion of at least one of the first layer and the second layer further comprise: A) a third embossment arranged at a periphery of the first embossment, the third embossment and the first embossment being separated by a second edge portion in which the first layer and the second layer are attached, and B) a plurality of fourth embossments connecting the third embossment to the first embossment, C) wherein the third embossment forms a contour channel in fluid communication with the fluid compartment through fluid passages formed by the fourth embossments and in fluid communication with the fluid communication port of the fluid compartment.
The combination does indicate that the membrane filters have a pressure difference, and need to be cleaned, thus backwash pressures may be utilized. However, backwash pressure may damage the filter or membrane layers by tearing them apart, which further obstructs capacity (See Doyen par. [15]).
However, Ishikawa discloses a membrane separator, with a flat-membrane type that are arranged in parallel in intervals (See Ishikawa par. [2]). Ishikawa indicates that the channel has groove patterns (See Ishikawa Fig. 5/8a-d, par. [85, 89]; grooves 43, 44, 68, 70 that runs across the filter, and overlaps part of the center of the filter membrane 37. The grooves 44 is separated by the edges of the grooves/edge of the membrane cartridge 34, and further contains further grooves 68/70. All the grooves may be formed and leads to the water collection area.), the groove patterns allows the suction pressure in the different areas to be averaged and reduced in the longitudinal direction, so that the permeated liquid can be effectively obtained by using the overall membrane surface (See Ishikawa par. [72]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s flat membrane filter with Ishikawa’s flat membrane surface, and utilize a multitude of passages (i.e. embossments) to section off the filter, and provide an improved suction pressure in the different areas to be averaged and reduced in the longitudinal direction, so that the permeated liquid can be effectively obtained by using the overall membrane surface (See Ishikawa par. [72]). Since Doyen indicates that backwash pressure may damage the filter or membrane layers by tearing them apart, which further obstructs capacity (See Doyen par. [15]), while Ishikawa alleviates the pressure differential by providing grooves so that the permeated liquid can be effectively obtained by using the overall membrane surface (See Ishikawa par. [72]).

Claim 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doyen et al. (US2015/0027948; hereinafter “Doyen”) in view of Okawa et al. (US2010/0243552; hereinafter “Okawa”) and further in view of Mashiro et al. (JPH09299951; hereinafter “Mashiro”. Machine translation is provided and further claim mapped to.).
Applicant’s claims are directed toward a method. 
Regarding claims 15-21, Doyen discloses a method of manufacturing a planar membrane cartridge (See Doyen Fig. 3, par. [75]; cartridge 15), comprising:
A) providing a first layer and a second layer and defining for each of the first layer and the second layer an edge portion and a central area portion enclosed by an edge area portion, wherein at least one of the first layer and the second layer is porous in the central area portion (See Doyen Fig. 2/3/6, par. [68-69, 75, 88]; membrane layers 12 and 13 on the top and bottom. Support structure 61 contains layers 618, edges 151-154 are around the center of the filter element 60. Layers 618 on the top and bottom of the support structure 61.),
C) shaping at least one of the first layer and the second layer such that a respective one of the first layer and the second layer protrudes in the central area portion from the edge area portion of the respective one of the first layer and the second layer (See Doyen Fig. 1/3, par. [48]; the support has a channel 114. The channel 114 extends from the top to the bottom of the filter.).
E) attaching the edge area portions of the first layer and the second layer against each other (See Doyen par. [110]; post processing steps further include sealing of the membrane layers at the edges and sealing or framing the support structure. Par. [75-77], Fig. 1-3; membrane layers 12/13 are porous throughout and do not require any additional anchoring means such as weld seams, except for the edge regions of the filter element 10. Seam 123 is thus created.), wherein a fluid compartment is defined by the first embossment and an internal channel is defined by the second embossment (See Doyen Fig. 1/3, par. [48]; the support has a channel 114. The channel 114 extends from the top to the bottom of the filter.), wherein a seal is formed peripherally to the fluid compartment and to the internal channel in the edge area portion, the internal channel being isolated from the fluid compartment (See Doyen Fig. 1/3/6, par. [48, 88]; the support has a channel 114 that extends from the top to the bottom of the filter. Through openings 615. See Doyen Fig. 3, par. [75]; edges 151-154 are fluid tightly sealed.), and
F) covering the porous one of the central area portions of the first layer and the second layer with a semi-permeable membrane layer (See Doyen Fig. 1-3, 6; filtering membrane 12/13 cover the center. Membrane layer 62. See Doyen Fig. 1/6, par. [88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center.).
Doyen does not disclose utilizing embossment formations, B) defining for each of the first layer and the second layer a channel area portion, the channel area portion being spaced apart from the central area portion by the edge area portion and being surrounded by the edge area portion, D) shaping at least one of the first layer and the second layer such that a respective one of the first layer and the second layer protrudes in the channel area portion from the edge area portion of the respective one of the first layer and the second layer to form a second embossment, wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion.
However, Doyen discloses that the planar surface filter membrane normally has liquid flowing across the membrane and causes solid particles and other impurities to stick at the outside of the membrane, thereby creating a so-called cake layer, which prevents other liquid to easily pass through (See Doyen par. [10]).
Okawa relates to the prior art by relating to a membrane separation apparatus used in wastewater treatment, and further discloses utilizing a membrane in a membrane cartridge with a main body and a multiplicity of water collecting grooves (or a multiplicity of embossed protrusions) that are formed in a lateral direction for collecting the filtered water (See Okawa par. [33]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the Doyen’s membrane cartridge with Okawa’s multiplicity water collecting grooves or a multiplicity of embossed protrusions, in order to form a lateral direction for collecting the filtered water (See Okawa par. [33]), since Doyen indicates that a cake layer is formed on the membrane surface, preventing easy passage for other liquids (See Doyan par. [10]). The multiplicity of embossed protrusions thereby allow filtered water flowing in the system to be passed through a route that is formed between the surface of the membrane cartridge and the filtration membrane (See Okawa par. [34]). Thus, the combination’s utilizations of multiple embossed protrusions generate a plurality of embossment that extends past the edge of the membrane. 
The combination of Doyen and Okawa further does not disclose F) shaping at least one of the first layer and the second layer such that a respective one of the first layer and the second layer protrudes in the channel area portion from the edge area portion of the respective one of the first layer and the second layer to form a second embossment wherein the second embossment extends from a fluid port at a top edge of the cartridge to underneath the central area portion.
Mashiro relates to the prior art by indicating a flat membrane in a lateral direction that has cake layers on the membrane, and further discloses that it is difficult to allow air bubbles to enter between the membranes when there is cake adhered on the membrane surface (See Mashiro par. [6]). Mashiro further suggests supplying air between the membranes by providing an air diffusing section below the flat membrane itself, and on both sides of the flat membrane having the air diffusing sections (See Mashiro par. [6-7, 9], Fig. 1-4; air supply port 43 adds air through a channel area that is internal between the first layer and the second layer and is isolated from the fluid compartment by the edge). The usage of the flexible flat membrane allows efficient removal of cake on the membrane surface, and continue efficient filtration for a long time, which allows for less clogging (See Mashiro par. [2,6]). Furthermore, the tubing 12 near the top of the frame 18 contains a permeate outlet 29 that is fluidically connected to the tubing 12 that extends below the central portion of the flat membrane 11 in the Z-axis (See Mashiro Fig. 1-5, par. [26]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide  the combination’s planar (i.e. flat) filter membrane that has liquid flowing across the membrane which eventually causes a cake layer to form (See Doyen par. [10]), with Mashiro’s flat membrane and supply of air between the membranes (i.e. air supplied through a channel) (See Mashiro par. [6-7];), in order to allow efficient removal of cake on the membrane surface, and continue efficient filtration for a long time, which allows for less clogging (See Mashiro par. [2,6]). Since Doyen indicates that the cake layer needs to be removed at regular intervals in order to avoid reducing the flow rate too much (See Doyen par. [10-11]), while Mashiro indicates that it is difficult to allow air bubbles to enter between the membranes when there is cake adhered on the membrane surface (See Mashiro par. [6]). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The method of claim 15, wherein the one of the first layer and the second layer comprising the porous central area portion consists of a nonporous polymer sheet, the method comprising making the central area portion porous by perforating the polymer sheet (See Doyen Fig. 1/6, par. [78, 88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center. Thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 17: The method of claim 16, wherein the central area portions of both the first layer and the second layer are porous, wherein the first layer and the second layer consist of a nonporous polymer sheet, the method comprising making the central area portions by perforating the polymer sheet, wherein the step of shaping the first layer and the step of shaping at least one of the first layer and the second layer comprise embossing the respective first layer and second layer at the respective central area portion and channel area portion (See Doyen Fig. 1/6, par. [78, 88]; filtering layers 12/13 cover the middle. Filtering membranes 62 cover the outer sheets on the top and bottom, including the center. Thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 18: The method of claim 16, wherein the nonporous polymer sheet is made of a thermoplastic polymer (See Doyen par. [78]; thermoplastic polymer to form a ribbed double skinned polycarbonate sheet).
Claim 19: The method of claim 15, wherein covering the porous one of the central area portions comprises coating the respective central area portion with a membrane forming solution and forming the semi-permeable membrane layer from the membrane forming solution (See Doyen par. [20, 29]; surface layer is coated with a membrane forming solution to obtain a coated support structure. The membrane forming is applied to the coated support structure to obtain a filtration layer from the coated solution.).
Claim 20: The method of claim 15, comprising making at least one through-opening through at least one of the first layer and the second layer in the channel area portion (See Mashiro Fig. 2-6; channel 43 must have some opening for air supply to flow through).
Claim 21: The method of claim 15, comprising providing each of the fluid compartment and the internal channel with a fluid communication port (See Mashiro Fig. 2/6, par. [9]; extract outlet 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779